Title: To George Washington from John Vanderhovan, 6 November 1780
From: Vanderhovan, John
To: Washington, George


                        
                            Sir
                            Elizabethtown Novembr 6th 1780
                        
                        at the Request of Collenel Ogden I Came to this place Saturday night But to Greate Disopointment I found
                            Collenel Ogden was taken of Just Bifore I arrived this accident of his is Intierly Owing to the trechery of Mr Able
                            Hatfield which is allowed to Go from this place to Statens Iland and Countenanced By the officers hear as he protends to
                            Bring them Intelegance which he applyes to Genneral Skinner for who puts the words into his mouth that he is to tell them
                            when he Returns this I Have Been an Eye witness to and theirefore Cannot Be Deceved in Him, he was on Statens Iland and at
                            Heaid Quarters With Major Delancy on thirsday Last Came over on friday night with Mr Cornelius Hatfield who took Collenel
                            Ogden to my Sertain Knolledg and he must have Concealed Him and his party all Day Saturday and Given them Intilegance wheare
                            Ogden and Dayton Lay that night, thus you Se the profideous trechery of that famuly Uncase it Self.
                        Sir, I Reicd your Excellencys note and with it five Guineas as an Eicknolledgment as Mr Hendricks Says in his
                            Letter to me which is the first and only Compenciation that Ever I Reivcd for three years faithful Servitude in which time
                            I Have Spared no pains nor Exspence to Serve my Cuntry at the Exspence of My whole fortain and Rest of my Life I have had
                            two men to assist me Mr Abraham Banker and my Brother During that time and of Consequence mus pay theire Exspence when I
                            Send them on Business which I Could not obtain without them and it is imposable for me or any One Else to keep Such
                            Company as we must Do to Render our Selves Capabel to Do your Exellency Service without Being at a Greate Exspence.
                        I am Sir Excedingly Surprised at a Letter Sent mr Hendricks of 3 november in which is a perticular Request to
                            Know the troop and perticular Corps that Compose the troops in the imbarcation of 16th of Last month as Havave Sent your
                            Excellency the Exact account of all the troops Imbarked under the Command of Genneral Lesley and theire Convoy which was
                            the Infentry and Granidears two Campanies of Genl Robertsons New Levs and two of Genl Skinners
                            with one of Col. Roger Morrises and one of Col. fanning the whole amount to near five thowsand they ware Joined By By Some
                            of Arberthnots fleet at the Hook which makes theire Convoy Uncertain to Us Hear, the troops that arrived in the fleet Do
                            not amount to more then three thowsand men or theireabouts, as to the works on york Island that is near the town I Have
                            Indeavoured to Give your Excellency as well as I Could the Description of them, as to Brooklinfort I Depended on Mr Banker
                            for the Draft of it But was Dasopointed By his Being taken Very Sick But I took a Look at It the Evening Before I Left
                            york and fond it to Be a Larg Secair work and not near finished and no Bum proof.
                        
                            drawing
                        
                        
                            in the bottom right-hand corner: Brooklin fort is a Larg. Squair work unfinished, perced for 38 Guns
                            But has only 14 mounted and no Cannins.
                        Sir you will please to Exscuse the uncorect Sceitch of the works and my not Answering your Request More fully
                            as I only Reced it twenty four Hours Before I Set offor this place to Meet Collenl Ogden, But your Excellency may Depend
                            an having a trew draft and an Exact account the first Safe Oppertunity, I have thaught Something of trying to Se your
                            Excellency By Some Method or other and have mentioned it to Capt. Hendricks and Shall Leave it Intirety to his Management
                            and advice Genneral Clinton was to Cross to Jemaca Long Island Last Saturday to take his winter Quarters or at Least for A
                            month theire Has Been Some move of a forragin party But Seem to Be done and no altercations But the wagons of the Genneraly: and his Baggag is moovd
                        pray Sir Exscuse the Blots and Imperfections of This Epistal as I am not provided with pen & ink or
                            paper fit to make any writing with I have the Honner to Be Sir with the Greatest Respect and Esteem your Excelencies Most
                            Obediant Humel Sert
                        
                            John Vanderhovan
                        
                    